Citation Nr: 0118907	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  94-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated 20 percent disabling. 

2.  Entitlement to a rating higher than 10 percent for 
service-connected background diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1993 RO decision which denied an increase in a 20 
percent rating for service-connected diabetes mellitus, and 
granted service connection and a 10 percent rating for 
background diabetic retinopathy, secondary to diabetes 
mellitus; the veteran appealed for higher ratings.  A 
personal hearing was held before a member of the Board in 
January 1997.  In March 1997, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

By a letter to the veteran dated in January 2001, the RO 
advised him that the member of the Board who conducted his 
1997 hearing was no longer employed at the Board.  He was 
told that he was entitled to another hearing, and that if he 
did not respond within 30 days, it would be assumed that he 
did not want another hearing.  The veteran did not respond to 
this letter.

The Board notes that during the course of this appeal, the RO 
established service connection for several other disabilities 
on the basis that they are secondary to service-connected 
diabetes mellitus, including peripheral neuropathy of both 
lower extremities, hypertension, impotence, and coronary 
artery disease.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is moderately severe, and 
requires daily insulin doses, a restricted diet, and 
regulation of activities to avoid strenuous occupational and 
recreational activities. 

2.  The veteran's background diabetic retinopathy is 
manifested by a few microaneurysms.  He has measured visual 
acuity of 20/20 corrected distant (far) vision in each eye.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for service-
connected diabetes mellitus have been met under the schedular 
criteria in effect prior to and since June 6, 1996.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7913 (1995 and 2000).

2.  An evaluation in excess of 10 percent for background 
diabetic retinopathy is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic 
Codes 6006, 6071-6079 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from July 
1965 to June 1968.  A review of his service medical records 
shows that he was diagnosed with diabetes mellitus, 
controlled with daily insulin and diet.

In an October 1968 decision, the RO established service 
connection for diabetes mellitus, with a 20 percent rating.  
Such rating has remained in effect to the present.

Private medical records dated from 1985 to 1988 from B. A. 
Newton, MD, reflect treatment, including insulin, for 
diabetes mellitus.

Medical records from a private physician, J. F. McMurry, Jr., 
MD, dated from 1989 to 1993, reflect treatment for insulin-
dependent diabetes mellitus (IDDM).  It was noted that the 
veteran reported hypoglycemic episodes in August 1989 and 
October 1990.  The veteran was prescribed insulin on a daily 
basis.

VA outpatient treatment records dated from 1989 to 1992 
reflect treatment for diabetes mellitus.  A November 1990 
treatment note shows that the veteran had a long history of 
juvenile diabetes mellitus.  The examiner concluded that the 
veteran's blood glucose was too finely controlled, and his 
evening insulin doses were decreased.  A December 1990 
treatment note shows that on eye examination, there were mild 
to moderate microaneurysms and dot and blot hemorrhages 
bilaterally.  There were no hard exudates, and there was no 
neovascularization of the optic disk or elsewhere.  The 
diagnostic impression was early background diabetic 
retinopathy.  An April 1992 treatment note reflects that the 
veteran's uncorrected vision was 20/200 in both eyes, and his 
corrected vision was 20/20.  There were mild dot heme and 
microaneurysms in both eyes.  There were no complaints of 
pain.  The diagnosis was bilateral background diabetic 
retinopathy.  An April 1992 treatment note shows that the 
veteran's blood sugar was under very poor control.

In October 1991, the veteran submitted a claim for an 
increased rating for diabetes mellitus.  He asserted that the 
condition had worsened, and reported ongoing treatment for 
such disability.

By a letter dated in January 1992, Dr. McMurry stated that in 
November 1991 he recommended that the veteran attend a 
nutrition counseling program, and that the veteran had since 
been placed on a 2000-calorie diabetic diet by a registered 
dietitian.  He stated that it was important for the veteran 
to establish controlled patterns of eating.

In April 1992, the veteran submitted a self-monitoring record 
of his daily insulin doses and blood glucose tests.

At an April 1993 VA examination, the examiner noted 
background retinopathy with microaneurysms.  It was noted 
that the veteran took insulin twice daily.  The diagnoses 
were IDDM and diabetic background retinopathy.

In a May 1993 decision, the RO granted secondary service 
connection and a 10 percent rating for background diabetic 
retinopathy, and confirmed and continued a 20 percent rating 
for diabetes mellitus.

VA outpatient treatment records dated from 1993 to 1994 
reflect ongoing treatment for diabetes mellitus.

By a statement dated in July 1994, the veteran contended that 
a 40 percent rating should be assigned for diabetes mellitus.  
He asserted that he was on a restricted diet, and that his 
doctor had advised him against strenuous activities.  He 
added that his blood sugar levels fluctuated widely.

At an August 1994 VA examination, the veteran reported that 
he was taking insulin twice daily, and checked his blood 
sugar level approximately twice a day.  He said that in the 
past year he had approximately 40 to 50 hypoglycemic 
reactions manifested by hyperhidrosis, tremulousness, and 
weakness.  He reported hospitalization in 1989 for a 
hypoglycemic reaction.  He also complained of an episodic 
loss of sensation in his toes and fingers.  He said he was on 
a 2000-calorie American Diabetes Association (ADA) diet.  The 
diagnoses were IDDM and mild peripheral neuropathy secondary 
to IDDM.

At an August 1994 VA eye examination, the veteran reported a 
history of diabetic eye disease but denied treatment for such 
condition.  He reported floaters and denied other complaints.  
On examination, uncorrected visual acuity was 20/80 on the 
right, and 20/50 on the left.  Corrected visual acuity was 
20/20 bilaterally.  There was no evidence of diplopia, and a 
visual field examination was unremarkable.  On examination of 
the anterior segment, no abnormalities were seen.  The 
intraocular pressure was 14 bilaterally.  A fundus 
examination revealed non-proliferative diabetic retinopathy 
without clinically significant diabetic macular edema.  The 
diagnostic impressions were myopia and non-proliferative 
diabetic retinopathy without clinically significant macular 
edema.

Private medical records from Dr. McMurry dated from 1995 to 
1996 reflect treatment, including insulin, for diabetes 
mellitus.  An October 1995 treatment note shows that low 
blood sugar levels had seldom occurred, but sometimes 
happened near lunch with the addition of morning regular 
insulin.  The examiner indicated that the veteran had not had 
any very uncomfortable hypoglycemic symptoms.  It was noted 
that the veteran's breakfast blood glucose levels were 
usually 150-200, and at supper about 300.  The diagnosis was 
diabetes mellitus, type I, in only fair control.  In February 
1996 it was noted that the veteran's insulin doses were too 
high.  In November 1996, the veteran was diagnosed with 
diabetes mellitus, type I, in only fair control.

VA outpatient treatment records dated from 1995 to 1996 
reflect ongoing treatment for diabetes mellitus.  A March 
1996 treatment note shows that the veteran's blood sugar 
level ranged high, especially in the evening.  The examiner 
recommended that the veteran's morning insulin dosage be 
increased.  A May 1996 treatment note shows that the veteran 
reported compliance with his diet, and said his blood sugar 
levels varied widely.  The examiner noted that the veteran 
did not exercise and kept a steady diet, and drank one beer 
per day.  It was noted that his glucose level varied more on 
the days when he drank alcohol.  The diagnostic impression 
was poor glycemic control.  The examiner recommended that the 
current insulin regimen be continued, that the veteran stop 
drinking, and that he exercise by walking 20 to 30 minutes 
daily.  The following day, the veteran underwent a 
nutritional assessment.  He was given a 2000-calorie sample 
menu, and he was advised to limit his intake of milk, beer, 
butter, and processed meats.  The examiner noted that the 
veteran did not exercise.  A June 1996 eye clinic note shows 
that the veteran underwent a routine eye examination and was 
diagnosed with mild background diabetic retinopathy.

A January 1997 VA eye clinic note shows that the veteran's 
corrected vision was 20/20 bilaterally.  On eye examination, 
the examiner noted a few microaneurysms.  The diagnostic 
assessments were diabetes mellitus, mild background diabetic 
retinopathy, and refractive error.  A January 1997 VA 
outpatient treatment record shows that the veteran was seen 
for a routine appointment and had no complaints.  It was 
noted that the veteran had a hypoglycemic episode on December 
3, and was found non-responsive by his family, who called 
911.  The veteran responded to intravenous dextrose, and 
refused transport to a hospital.  The examiner noted that the 
veteran had seen a nutritionist, and reportedly made some 
changes in his diet, but admitted he could do more.  The 
examiner noted that the veteran seemed to require very 
precise titration of his morning insulin dosing.

At a January 1997 Board hearing, the veteran reiterated many 
of his assertions.  He testified that each morning he took 32 
units of isophane insulin (NPH), and 5 units of regular 
insulin.  He stated that he took 10 units of regular insulin 
at dinner time, and 8 units of NPH at bedtime.  He testified 
that he usually had one hypoglycemia reaction per week, and 
sometimes two.  He stated that in the preceding month, he was 
treated by paramedics for a severe hypoglycemic reaction.  He 
said that he refused hospitalization.  He said he was on a 
2000-calorie diet which he followed consistently, and that he 
checked his blood sugar levels three times daily.  He related 
that he saw his private doctor for diabetes mellitus every 
three months, and sometimes spoke to him between visits.  He 
said he previously received VA treatment for diabetes 
mellitus every six months, but recently received treatment 
every two months.  He said that on average he was treated 
once a month.  He testified that in the past three or four 
years he felt more tired, and that in the past few years he 
had been unable to do most of the things he wanted to do, 
such as play ball.  He also stated that his blood sugar 
levels varied greatly.

In January 1997, the veteran's representative submitted 
additional private medical records, including records from 
Dr. McMurry.  A December 1996 treatment record from Dr. 
McMurry shows that the veteran had a severe hypoglycemic 
reaction one week previously.  A reduction of his insulin 
dosage was recommended.  By a letter dated in January 1997, 
Dr. McMurry stated that he treated the veteran for diabetes 
mellitus since May 1989.  He noted that the veteran had 
complications of diabetes including neuropathy and impotence.  
The veteran's representative also submitted a  document 
identified as an incident report of "G-burg-Wash. Grove Fire 
Dept. 12/3/96".  The date on the document is slightly 
obscured, but appears to be December 1996, and reflects that 
the veteran's chief complaint was "hypoglycemic".  The 
veteran's neighbors reported that they gave him a glucose 
tablet without effect.  The veteran's blood sugar level was 
tested, and he was given intravenous dextrose.  The veteran 
became alert and oriented times three, and reported that he 
did not eat dinner, and said he did not recall taking his 
evening insulin.  The veteran refused transport to a 
hospital.

In March 1997, the Board remanded the case to the RO for 
consideration of amended rating criteria, to obtain medical 
records, and for a VA examination.

At an April 1997 VA eye examination, the veteran denied 
ocular complaints.  His uncorrected visual acuity was 20/100 
on the right and 20/40 on the left.  His corrected visual 
acuity was 20/20 bilaterally.  An examination of the 
extraocular muscles was unremarkable, there was no evidence 
of diplopia, confrontation of visual fields were full 
bilaterally, and color vision testing revealed four incorrect 
plates on the right and three incorrect plates on the left.  
An examination of the anterior segment and the external 
examination were unremarkable.  Intraocular pressure was 16 
bilaterally.  Fundi examination demonstrated the presence of 
nonproliferative diabetic retinopathy bilaterally.  The 
diagnoses were refractive error, nonproliferative diabetic 
retinopathy bilaterally, and mild clinically insignificant 
color defect bilaterally.

At an April 1997 VA neurological examination, the veteran 
reported a history of episodes of hypoglycemia which led to a 
loss of consciousness, which were relieved by intravenous 
glucose.  He stated that such episodes were preceded by 
sweating and disorientation, that the most recent episode was 
in December 1996, and that the episodes occurred about two to 
three times per year.  He said that recently the feelings of 
sweating and disorientation were less prominent.  He denied a 
history of seizures.  On examination, there was full strength 
throughout, and decreased sensation in the toes bilaterally.  
Deep tendon reflexes were 1+ in the upper extremities, 1+ at 
the knees, and absent at the ankles, with down-going toes.  
The diagnostic impressions were recurrent hypoglycemia with 
loss of consciousness, and no history of seizures, and 
peripheral neuropathy secondary to diabetes mellitus.

At an April 1997 VA examination, the veteran reported that he 
took 32 units of NPH insulin each morning, with 6 units of 
regular insulin, 4 units of regular insulin at noon, and 8 
units of NPH insulin in the evening with 8 units of Humalog.  
He said he checked his blood sugar levels at home and that 
they ranged from 36 milligrams per 100 milliliters (mg%) in 
the morning to 500 mg% at bedtime, but that they were 
generally in the 200 mg% range.  The veteran reported that he 
had an episode of seizures in November 1996 which was 
witnessed by his children and a neighbor, and said his wife 
told him he had several episodes of glycemia one night about 
a month previously.  He said he had been symptom-free for a 
month.  He stated that hypoglycemia usually occurred twice a 
week in the mornings.  He reported that he was nearsighted 
and had seen black spots in front of his eyes.  He related 
that he had been prescribed a 2000-calorie diet, and he 
"follows it pretty much."  He related that he did not 
perform regular exercise, but walked around the block at 
lunchtime.  He said his weight had remained constant between 
195 and 200 pounds, and that he was not hospitalized in the 
past year.  On examination, his weight was 198 pounds.  
Laboratory testing was performed, and the veteran's blood 
glucose was 263 mg%.  Urinalysis showed glucose of 1+.  The 
diagnoses were diabetes mellitus with peripheral neuropathy, 
impotence probably secondary to diabetic autonomic neuropathy 
with no evidence of postural hypotension, hypertension, and 
benign prostatic hyperplasia.

In May 1997, the veteran submitted records of his self-
reported blood glucose levels and insulin dosages taken from 
1989 to 1997.  Such records reflect daily insulin usage, and 
variable blood sugar levels.

VA outpatient treatment records dated from 1997 to 1998 
reflect ongoing treatment for diabetes mellitus.  The veteran 
was seen in January 1997, July 1997, October 1997, January 
1998, and May 1998.  A July 1997 treatment note shows that 
the veteran reported that his private endocrinologist told 
him to stop taking a noontime dose of insulin due to 
hypoglycemia in the evening.  The veteran reported that he 
had decreased his exercise due to knee pain, and that he was 
attempting to follow a 2000-calorie ADA diet.  The examiner 
indicated that since the veteran's evening fasting blood 
sugar levels had increased in the past week, the veteran 
should increase his morning insulin dosage.  With respect to 
the veteran's elevated cholesterol, the examiner stated that 
he encouraged a low-fat diet and increased exercise.  An 
October 1997 VA eye clinic note shows that the veteran's 
corrected vision was 20/20 bilaterally.  The diagnostic 
assessment was background diabetic retinopathy in both eyes.  
The veteran was scheduled to return in one year.  A January 
1998 VA outpatient treatment record shows that the veteran 
reported that 25 years ago he had two complications of 
elevated glucose (questionable diabetic ketoacidosis).  He 
reported that he took insulin as instructed, followed his 
diet, and performed no exercise.  The examiner recommended 
that his insulin dosages be adjusted.  A May 1998 treatment 
note shows that the veteran had "sev." hypoglycemic 
episodes at lunchtime, in which he was sweating and 
disoriented.  The veteran's insulin levels were adjusted.

By a statement dated in December 1997, the veteran asserted 
that his diabetes mellitus was 40 percent disabling.

By a letter to the veteran dated in December 1997, the RO 
advised him that he needed to provide medical evidence of the 
amount of insulin he took, and medical evidence that his diet 
and daily activities were restricted due to diabetes 
mellitus.

Emergency department records from Shady Grove Adventist 
Hospital show that the veteran was treated in mid-December 
1997, late August 1998, and early October 1998 for 
hypoglycemia.  In December 1997, the veteran reported that he 
had a history of decreased blood sugar in the past, and that 
his last episode was 6 months ago.  The veteran was given 
intravenous dextrose and discharged.  He was not admitted to 
the hospital.  In August 1998, the veteran was found 
unresponsive at a bus stop and brought to the hospital by 
ambulance.  He was treated and discharged, and was not 
admitted to the hospital.  In October 1998, the veteran was 
brought in by emergency medical services (EMS) and treated 
with glucose.  (The EMS report is also of record.)  He was 
discharged the same day.

Private medical records dated from 1997 to 1998 from R. 
Stevenson, Jr., MD, reflect treatment for coronary artery 
disease.  An August 1998 treatment note shows that the 
veteran denied angina but reported a decrease in exercise 
capacity in the past year.  He underwent surgery, and 
afterwards his exercise capacity improved.

By a statement dated in November 1998, the veteran's 
representative essentially asserted that the veteran's 
service-connected diabetes mellitus met the criteria for a 40 
percent disability rating.

By a statement dated in November 1998, the veteran asserted 
that his diabetes mellitus met the rating criteria for a 40 
and a 60 percent rating.  He said he had taken 2 to 4 insulin 
shots daily for several years, he had been on a restricted 
diet since January 1992, and that due to frequent episodes of 
hypoglycemic reactions, he 
had been forced to restrict his activities to avoid such 
reactions.  He asserted that he had been hospitalized in 
December 1997, August 1998, and October 1998 for hypoglycemic 
episodes, and had emergency treatment on other occasions when 
he was not hospitalized.  He stated that he had missed a 
great deal of time from work due to diabetes mellitus and 
related conditions.

By a statement dated in January 1999, the veteran said that 
there were no additional medical records to obtain.

At a May 1999 VA cardiovascular examination, the veteran 
reported that each morning he took 45 units of NPH insulin 
and 10 units of regular insulin, at dinnertime he took 10 
units of regular insulin, and in the evening he took 10 units 
of NPH insulin.  He stated that he walked anywhere from 30 
minutes to an hour each day.  His weight was 180 pounds.  The 
examiner diagnosed several cardiac disabilities and a long 
past history of IDDM.

In October 1999, the veteran submitted a form entitled 
"Patient Aftercare Instructions" which reflects that in 
September 1999 he was treated with glucose in the emergency 
room of a VA hospital for reported low blood sugar.  The 
instructions include a description of hypoglycemia symptoms 
and the recommended care for same.  A few days later he was 
treated at the health unit of his employer for "passing 
out."  He was given glucose and orange juice.  The 
diagnostic assessment was alteration in status of glucose.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (VCAA) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether he would be 
prejudiced if the Board were to proceed with consideration of 
his claim, without having the RO consider the new regulations 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new laws have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claims.  The veteran has stated that 
there is no additional medical evidence to be obtained,  and 
his service-connected diabetes mellitus and background 
diabetic retinopathy have been evaluated in VA examinations.  
Therefore, the veteran will not be prejudiced by the Board 
proceeding to the merits of the claim.  Indeed, another 
remand of this case would only result in needless delay and 
impose further burdens on the RO, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history with an emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (2000).  Furthermore, medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2000).  These requirements operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

A.	Increased rating for Diabetes Mellitus 

The veteran contends that his service-connected diabetes 
mellitus is more disabling than currently evaluated.

The regulations pertaining to rating the endocrine system, 
which include diabetes mellitus, were revised effective June 
6, 1996.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, in 
reviewing the case, the Board and the RO must evaluate the 
veteran's diabetes mellitus under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.  The VA 
General Counsel has recently provided guidance as to how such 
changes in rating criteria should be applied:

Where VA issues an amendment to the 
rating schedule while an increased-rating 
claim is pending, and that amendment is 
more favorable to the claimant than the 
prior regulation, VA should apply the 
more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should 
apply the prior regulation to rate the 
disability for earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  

That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
1991 & Supp. 2000); DeSousa v. Gober, 10 Vet. App. 461 
(1997).

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under the provisions for rating diabetes mellitus 
in effect prior to June 6, 1996, the regulatory scheme 
provided that a 20 percent rating was warranted for moderate 
diabetes mellitus, with moderate insulin or oral hypoglycemic 
agent dosage, and restricted (maintenance) diet; without 
impairment of health or vigor or limitation of activity.  A 
40 percent rating was warranted for moderately severe 
diabetes mellitus, requiring large insulin dosage, restricted 
diet, and careful regulation of activities, i.e., avoidance 
of strenuous occupational and recreational activities.  A 60 
percent rating was assigned for severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent rating was assigned for pronounced, uncontrolled 
disease, that is, with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities, with progressive loss of weight and strength or 
severe complications.  It was additionally noted that 
definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment, or definitely 
established arteriosclerotic focalizations would be 
separately rated under the applicable diagnostic codes.  
Furthermore, when the diagnosis of diabetes mellitus was 
definitely established, it was neither necessary nor 
advisable to request glucose tolerance tests for rating 
purposes.  38 C.F.R. § 4.119, DC 7913 (1995).

Under DC 7913, as in effect on and after June 6, 1996, a 20 
percent rating requires insulin and a restricted diet, or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted when the disease requires the taking of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating requires the taking of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A total schedular (100 
percent) rating for diabetes mellitus requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Code 7913 (2000).

After review of the evidence of record, the Board finds that 
the criteria for a 40 percent evaluation for diabetes 
mellitus have been met under the schedular provisions in 
effect both prior to and since June 6, 1996.  The veteran has 
received regular treatment for diabetes mellitus, he has 
taken several doses of insulin each day for years, he is on a 
restricted diet, and his blood sugar levels nonetheless vary 
widely.  He has also developed several other complications of 
diabetes which are separately rated service-connected 
disabilities.  He has also been treated for hypoglycemic 
episodes.  The Board notes that the evidence is equivocal as 
to whether the veteran's behavior must be regulated to avoid 
strenuous occupational and recreational activities.  A July 
1997 VA outpatient treatment record shows that the veteran 
was advised to increase his amount of exercise.  Recent 
private medical records relating to a cardiovascular 
condition show that the veteran's exercise capacity increased 
after surgical treatment.  At a May 1999 VA examination, the 
veteran reported that he was able to walk for an hour.  
However, the veteran has repeatedly stated that he must 
regulate his activities to avoid hypoglycemic reactions, and 
that he is unable to perform strenuous activities.  With 
application of the benefit-of-the-doubt rule, the Board finds 
that the veteran's diabetes mellitus more closely 
approximates the criteria for a 40 percent rating than a 20 
percent rating, and thus the higher 40 percent rating will be 
assigned.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 4.7 (2000).  

The record does not reflect that the veteran's symptoms meet 
the requirements for a 60 percent rating under either the old 
or new rating criteria.  With regard to the old criteria, 
there has been no evidence of recent episodes of 
ketoacidosis, and no evidence of serious hypoglycemic 
reactions prior to June 6, 1996.  There is also no evidence 
of considerable loss of weight and strength or pruritus ani, 
although there is evidence of hypertension and background 
diabetic retinopathy.  While the veteran has complications of 
diabetes, they have not been found to be severe.  As the 
veteran's diabetes mellitus more closely approximates the 
criteria for a 40 percent rating than a 60 percent rating, 
the lower 40 percent rating will be assigned under the old 
criteria.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.  
(1995).  

Likewise, under the revised regulations, a higher 60 percent 
evaluation is not warranted. There have been no reported 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.  Although the veteran has been treated in the 
emergency room for hypoglycemia on a few occasions, he has 
never been hospitalized for the condition.  Moreover, there 
is no evidence of diabetic complications which would not be 
compensable if separately evaluated.  In summary, a 60 
percent rating is not deemed warranted under the old or new 
criteria.  Hence, the Board concludes that an increased 40 
percent rating is warranted under either the old or new 
criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.

B.	Higher Rating for Background Diabetic Retinopathy 

The veteran is seeking a higher rating for background 
diabetic retinopathy.  The RO has rated the disability under 
38 C.F.R. § 4.84a, Diagnostic Code 6006, pertaining to 
retinitis.  In this regard, the Board notes that when an 
unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

Governing regulations provide that retinitis, in chronic 
form, is to be rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6006 (2000).

The veteran's background diabetic retinopathy is manifested 
by a few microaneurysms.  His impairment of visual acuity is 
noncompensable under the applicable criteria, as his best 
distant vision after correction by glasses is 20/20.  
38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Codes 6071-6079 
(2000).  There is no medical evidence of visual field loss, 
pain, rest-requirements or episodic incapacity.  Hence a 10 
percent rating is in order for active background diabetic 
retinopathy, since he currently has active pathology of this 
condition.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (2000).

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
service-connected background diabetic retinopathy.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107);


ORDER

A 40 percent rating for diabetes mellitus is granted, subject 
to the regulations governing the payment of monetary awards.

A rating higher than 10 percent for background diabetic 
retinopathy is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

